233 S.W.3d 674 (2006)
Ledell LEE, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 99-1116.
Supreme Court of Arkansas.
April 13, 2006.
Cauley, Bowman, Carney, & Williams, PLLC, by: Deborah Sallings; and Public Interest Litigation Clinic, Kansas City, Missouri, by: Kent E. Gipson and William C. Odle, for appellant.
Mike Beebe, Att'y Gen., by: Lauren Elizabeth Heil, Ass't Att'y Gen., for appellee.
PER CURIAM.
Appellant Ledell Lee moves this court to recall its mandate affirming the trial court's denial of postconviction relief pursuant to Ark. R.Crim. P. 37.5. See Lee v. State, 343 Ark. 702, 38 S.W.3d 334 (2001). At this time, however, we are unable to address the merits of Appellant's motion, as his counsel, Deborah Sallings, has failed to request this court to appoint her to represent Appellant in the instant proceedings. Pursuant to this court's decision in Hill v. State, 363 Ark. 480, 215 S.W.3d 589 (2005), counsel seeking to represent a capital defendant in connection with unexhausted state remedies following issuance of the mandate must comply with the criteria for appointment set forth in Rule 37.5 and must be appointed by this court.
Accordingly, Ms. Sallings has fifteen days from the issuance of this per curiam to comply with the requirements of Rule 37.5 and Hill.